Case 1:18-cv-20101-JEM Document 84 Entered on FLSD Docket 03/28/2019 Page 1 of 23



                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA
                                             MIAMI DIVISION


  GOV’T EMPLOYEES INS. CO., GEICO                     )      CASE NO.: 1:18-cv-20101
  INDEMNITY CO., GEICO GENERAL INS.                   )
  CO., GEICO CASUALTY CO.,                            )
                                                      )
                        Plaintiffs,                   )
                                                      )
         -v-                                          )
                                                      )
  QUALITY DIAGNOSTIC HEALTHCARE                       )
  INC., JORGE MARTINEZ, CARLOS A.                     )
  MARTINEZ, DR. LUIS ANIBAL QUERAL                    )
  DR. MOULTON KEANE, IVELIS GARCIA                    )
  and MICHEL VIERA LMT.,                              )
                                                      )
                    Defendants                        )
  ______________________________________              )

                MOTION FOR PARTIAL JUDGMENT ON THE PLEADINGS

         COMES NOW the Defendants, QUALITY DIAGNOSTIC HEALTHCARE INC., et. al.,

  pursuant to Rule 12(c) of the Federal Rules of Civil Procedure, moves for partial judgment on the

  pleadings. The grounds and authority for this motion are set forth in the following supporting

  memorandum. The memorandum is incorporated as part of this motion.
Case 1:18-cv-20101-JEM Document 84 Entered on FLSD Docket 03/28/2019 Page 2 of 23



                                   MEMORANDUM OF LAW

         1.     The Defendants respectfully submits this memorandum of law in support of

  Defendants’ motion for partial judgment on the pleadings.

                                         BACKGROUND

         2.     The GEICO Plaintiffs (collectively hereinafter “GEICO”) commenced this action

  on January 9, 2018. (Doc. No. 1). In the second amended complaint, GEICO assert causes of

  action against Defendants for civil RICO violations under 18 U.S.C. § 1962(c) and (d), violation

  of the Florida Deceptive Trade Practices Act (“FDUTPA”), violation of the Florida Civil Remedies

  for Criminal Practices Act (“FCRCPA”), common law fraud and unjust enrichment. [Doc. 65]

  Through these claims, GEICO seeks to recover damages in excess of $145,000 in personal injury

  protection insurance claims GEICO paid to the Defendants.

         3.     The predicate acts alleged by GEICO for its causes of action are summarized as

  follows:

                (a)     Defendants misrepresented in the billing statements that Dr. Keane
                        personally performed or directly supervised the underlying physical
                        therapy services when in fact, the services were illegally performed
                        by Co-Defendant Michel Viera (“Viera”), an unsupervised massage
                        therapist, [Doc. 65, ¶¶ 184-244; 382-410];

                (b)     Defendants misrepresented in the billing statements the coding level
                        for the patient evaluations by falsely up-coding the charges for said
                        evaluations, [Doc. 65, ¶¶ 245-328; 351-381];

                (c)     Defendants made misrepresentations of implied fact that Defendant,
                        Quality was operating in accordance with the Health Care Clinic Act
                        where instead Quality was operating in violation of the Act due to
                        Dr. Queral’s failure to performed systematic reviews as medical
                        director and failure to ensure that the health care practitioners
                        maintained adequate licensure. [Doc. 65, ¶¶ 154-168].




                                                    -1-
Case 1:18-cv-20101-JEM Document 84 Entered on FLSD Docket 03/28/2019 Page 3 of 23



                 (d)     Defendants made misrepresentations of implied fact that the
                         healthcare services were medically necessary, [Doc. 65, ¶¶ 329-
                         410];

                 (e)     Defendants made misrepresentations of implied fact that Quality
                         was lawfully under the Health Care Clinic Act where Martinez
                         unlawfully held an undisclosed ownership interest over Quality after
                         transferring ownership of Quality to Acebo Martinez, [Doc. 65, ¶¶
                         117-128];

                 (f)     Defendants made misrepresentations of implied fact that Defendants
                         made misrepresentations of implied fact that Quality was lawfully
                         operating under the Health Care Clinic Act where instead Quality
                         was operating in violation of the Act due to Dr. Keane’s failure to
                         performed systematic reviews as medical director, and failure to
                         ensure that the health care practitioners maintained adequate
                         licensure, [Doc. 65, ¶¶ 169-183];

                 (g)     Defendants violated Florida’s Patient Brokering Act, § 817.505,
                         Fla. Stat., and Florida’s Anti-Kickback Statute, § 456.054, Fla.
                         Stat., by offering, paying soliciting, or receiving any commission,
                         bonus, rebate, kickback or bribe –directly or indirectly, in cash or in
                         kind –or from engaging in any fee-splitting arrangement of any type
                         whatsoever, to either induce a patient referral or in exchange for a
                         patient referral.[Doc. 65, ¶¶ 129-153]

         I.      LEGAL STANDARD ON THIS MOTION

         4.      The standard for evaluating a motion for judgment on pleadings under Rule 12(c)

  is the same standard on a motion dismiss under Rule 12(b)(c)(6). Cleveland v. Caplaw Enterprises,

  448 F.3d 518, 521 (2nd Cir. 2006) As in a motion to dismiss, plausibility standard under Twombly,

  infra, applies on a motion for judgment on the pleadings. Gentilello v. Rege, 627 F.3d 540, 543-

  33 (5th Cir. 2010). A complaint must contain sufficient factual matter, accepted as true, to state a

  claim to relief that is plausible on its face. Bell Atlantic Corp., v. Twombly, 550 U.S. 544, 570,

  127 S.Ct. 1955, 1974, 67 L.Ed.2d 929 (2010) Factual allegations must be enough to raise a right

  to relief above the speculative level on the assumption that all the allegations in the complaint are

  true, even if doubtful. Twombly, 550 U.S., at 555, 127 S.Ct. at 1965.
                                                      -2-
Case 1:18-cv-20101-JEM Document 84 Entered on FLSD Docket 03/28/2019 Page 4 of 23



         5.        There is a two-step pronged approach in deciding whether a complaint states a

  cause of action. American Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1290 (11th Cir. 2010)

  First, a court must eliminate legal conclusions and accept as true the factual allegations. Ashcroft

  v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 1949, 173 L.Ed.2d 868, 173 L.Ed.2d 868 (2009)

  Secondly, the court must consider if the remaining factual allegations plausibly give rise to an

  entitlement to relief. Id. The plausibility standard calls for enough fact to raise a reasonable

  expectation that discovery will reveal evidence of the claim. Twombly, 550 U.S. at 556, 127 S.Ct.

  at 1965. Where a plaintiff has not nudged his claim across the line from conceivable to plausible,

  the complaint must be dismissed. Id. at 570, 127 S.Ct. at 1974. But, in deciding the motion, a

  court may infer from the factual allegations obvious alternative explanations that suggest lawful

  conduct rather than the unlawful conduct the plaintiff would ask the court to infer. Id., at 567, 127

  S.Ct. at 1972.

         6.        The standard for addressing a Rule 12(c) motion for judgment on the pleadings is

  the same as that for a Rule 12(b)(6) motion to dismiss for failure to state a claim. Cleveland, 448

  F.3d. at 521. In each case, the court must accept as true the complaint's factual allegations and

  draw all inferences in the plaintiff's favor.” Id. A complaint should not be dismissed on the

  pleadings unless it “appears beyond doubt that the plaintiff can prove no set of facts in support of

  his claim which would entitle him to relief.” Id. These principles, along with the Twombly

  “plausibility” standard, inform and guide the analysis on Rule 12(c) motion.1 Shedd v. Wells Fargo

  Bank, N.A., 2016 WL 3264127 at 2 (S.D. Ala. 2016)



  1
   A court is not necessarily required to enter a judgment on all claims and defenses on Rule 12(c)
  motion; the court may, instead, enter a partial judgment on the pleadings. Dell Inc., v. 3k
  Computers, LLC., 2008 WL 6600766 at 3 (S.D. Fla. 2008)
                                                     -3-
Case 1:18-cv-20101-JEM Document 84 Entered on FLSD Docket 03/28/2019 Page 5 of 23



         7.      A judgment on the pleadings is proper if there is a dispositive legal issue that

  precludes relief or it is based on an indisputably meritless legal theory. Grant v. Bank of New

  York, Mellon Corp., 2013 WL 12382696 at 4 (N.D. Ga. 2013)

  II.    THE THERAPY IS LAWFUL

         8.      GEICO alleges that the physical therapy is unlawfully performed in violation of the

  physical therapy license statute where it was performed by Viera, an unsupervised masseuse, who

  is not licensed as a physical therapist.2 The complaint fails to state a cause of action where an

  exception to the licensing statute applies. The exception states:

         “No provision of this chapter shall be construed to prohibit any person licensed in
         this state from using any physical agent as a part of, or incidental to, the lawful
         practice of her or his profession under the statutes applicable to the profession of
         chiropractic physician, podiatric physician, doctor of medicine, massage therapist,
         nurse, osteopathic physician or surgeon, occupational therapist, or naturopath.”

         § 486.161(1), Fla. Stat. (emphasis added)

         9.      The statute is clear and unambiguous; therefore, it must be construed by its plain

  meaning. Holly v Auld, 450 So.2d 217, 219 (Fla. 1984)

         10.     The exception applies where, as here, (a) a masseuse is alleged to have performed

  the services; (b) a masseuse is one of licensing professions in the statute; (c) and physical agents

  were used incidental to massage.

         11.     To make a plausible case that the therapy is unlawful, GEICO must allege facts that

  tend to show that the therapy did not meet the exception outlined in § 486.161(1). More

  specifically, GEICO must that physical agents were not used as part of, or incidental to, massage.



  2
    The physical therapy license statute provides that “[n]o person shall practice, or hold herself or
  himself out as being able to practice, physical therapy in this state unless she or he is licensed in
  accordance with the provisions of this chapter. § 486.028, Fla. Stat.
                                                      -4-
Case 1:18-cv-20101-JEM Document 84 Entered on FLSD Docket 03/28/2019 Page 6 of 23



  But, as this the case here, there are no such facts alleged. Thus, the Court may infer that physical

  agents were used incidental to massage.

         12.     The massage therapy statute, moreover, is consistent with the exception outlined in

  § 486.161(1). The statute provides that massage therapists may use physical agents as part of their

  practice:

         “[m]assage means the manipulation of the soft tissues of the human body with the
         hand, foot, arm, or elbow, whether or not such manipulation is aided by
         hydrotherapy, including colonic irrigation, or thermal therapy; any electrical or
         mechanical device; or the application to the human body of a chemical or herbal
         preparation.”

  § 480.033(3), Fla. Stat. (emphasis added)

         13.     Florida precedent is consistent with Defendants’ argument. The Court in State

  Farm Mut. Auto. Ins. Co., v. Universal Med. Ctr of S. Florida Inc., 881 So.2d 557 (Fla. 3d DCA

  2004) held that a licensed professional under § 486.161(1) may use physical agents incidental to

  their respective licensing practice without running afoul of the licensing statute.

         14.     The Court previously ruled that if a massage therapist is unsupervised, then the

  therapist is practicing massage. Doc., 58, p. 14. But following the Court’s reasoning along this

  line, the Court must also conclude that the therapy is not unlawful where, as here, Viera is licensed

  as a masseuse, and the practice massage therapy is not unlawful; it is a statutorily regulated health

  care practice. See §§ 480.033, Fla. Stat., et. seq. A person must be licensed to practice massage

  therapy. § 480.033(4). A masseuse does not need to be supervised to practice his profession. This,

  undoubtedly, underscores the fallacy in GEICO’s case on the question of legality.

         15.     Defendants, however, anticipate that GEICO will argue that the only modality that

  Viera can lawfully perform without running afoul of the licensing statute is "massage." This

  should be rejected. First, the massage therapy statute provides that a massage therapist may use
                                                      -5-
Case 1:18-cv-20101-JEM Document 84 Entered on FLSD Docket 03/28/2019 Page 7 of 23



  physical agents as part of the practice. § 480.033(3). Second, the physical therapy licensing statute

  provides in part that "nothing in this chapter shall prohibit any person licensed in this state under

  any other law from engaging in the practice for which she or he is licensed." § 486.028. Third,

  any physical agent that is used as part of, or incidental to, the practice of massage meets the

  exception outlined under § 486.161(1), Fla. Stat. This is evident by the plain meaning of

  "incidental" as used in the exception. “Incidental” is defined by the dictionary as “1. Happening

  as a minor accompaniment to something else; 2. Happening as a result of an activity.”3 Fourth,

  the Court’s dictum in State Farm is consistent with Defendants’ position; the State Farm Court

  stated that “[t]he physical therapy modalities performed also fell within the common practice of

  … massage therapists.” State Farm, 881 So.2d at 560 (emphasis added). Further,

         16.     Finally, the fact that massage is not reimbursable under the pip statute is not a

  question of legality. The pip statute does nothing more than provide a technical defense against

  reimbursement for massage regardless of who performs it. See § 627.736(1)(a)5., Fla. Stat. But

  unlike illegal acts, technical defenses under the pip statute are subject to waiver and estoppel.4

  Therefore, to state a cause of action for fraud, GEICO must allege that GEICO did not know that

  the therapy was being performed by a masseuse, and that had it known, GEICO would have

  rejected the charges under § 627.736(1)(a)5. But, as shown hereafter in part IV of this brief,

  GEICO has failed to do precisely that.




  3
    https://en.oxforddictionaries.com/definition/incidental.
  4
    See e.g., Florida Medical & Injury Center Inc., v. Progressive Exp. Ins. Co., 29 So.3d 329, 341
  (Fla. 5d DCA 2010)
                                                     -6-
Case 1:18-cv-20101-JEM Document 84 Entered on FLSD Docket 03/28/2019 Page 8 of 23



          II.     COLLATERAL ESTOPPEL

          17.     Judgment should be granted for Defendants where GEICO is collaterally estopped

  from re-litigating whether the therapy is unlawful. Although this argument was not made in

  Defendants’ motion to dismiss directed to the first amended complaint, this argument is being

  advanced now.

          18.     A party may raise an affirmative defense, such as collateral estoppel, in a Rule 12(c)

  motion where the existence of the defense can be judged on the face of the complaint. Harley v.

  Health Center of Coconut Creek Inc., 518 F.Supp. 1364, 11368 (S.D. Fla. 2007) In considering

  such a challenge, the Court may take judicial notice of and consider documents which are public

  records, that are attached to motion for judgment on the pleadings, without converting it to motion

  for summary judgment. Horsley v. Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002); Ramey v. Interstate

  Fire & Cas. Co., 32 F.Supp.3d 1199, 1204 (S.D. Fla. 2013).

          19.     GEICO is collaterally estopped from re-litigating whether the physical therapy

  services were lawfully performed in this case. Under Florida law, collateral estoppel bars re-

  litigation of an identical issue between parties or their privies which has already been determined

  by a valid judgment. Stogniew v. McQueen, 656 So.2d 917, 919 (Fla.1995) The essential elements

  for collateral estoppel is that (1) the parties and issues be identical; (2) that the particular matter be

  fully litigated and determined in a contest which results in a final judgment of a court of competent

  jurisdiction. Mobile Oil Corp. v. Shevin, 354 So.2d 372, 374 (Fla. 1977)

          20.     The standard is met here. Quality recovered a declaratory judgment against GEICO

  in state court where the court declared in a final judgment that Viera, despite being unsupervised

  and unlicensed as a physical therapist, lawfully provided the services incidental to his licensing



                                                        -7-
Case 1:18-cv-20101-JEM Document 84 Entered on FLSD Docket 03/28/2019 Page 9 of 23



  profession pursuant to § 486.161(1).5 In the judgment, the Court also ruled that except for

  massage, which was not billed to GEICO, the statutory bar under § 627.736(1)(a)5 against massage

  reimbursement is inapplicable. The state court reasoned that the modalities that the therapist

  performed incidental to massage, and did not manipulate the soft tissue by hand, foot or elbow.

           21.     Although the judgment that Quality recovered against GEICO is on appeal, the law

  in Florida is that an appeal does not affect the preclusive effect of a judgment unless the appellate

  court “tries the case de novo.” Reese v. Damato 44 Fla. 692, 698-99, 33 So. 462, 464 (Fla. 1902);

  See also CCB LLC v. Bank Trust, 552 Fed.Appx. 963 (11th Cir. 2014); In re Transworld Foods

  Inc., 41 B.R. 363 (M.D. Florida 1984); Tharpe v. Nationstar Mortgage, LLC, 2016 WL 7668476

  (S.D. Florida 2016)

           22.     In the state court litigation, the judgment is not being reviewed in “trial de novo”

  fact finding procedure on appeal. The judgment, instead, is being reviewed on the record. Thus,

  the judgment has preclusive effect notwithstanding the appeal. Reese, 44 So. 698-99, 33 So. at

  464.

           23.     Against this back drop, judgment should be granted for Defendants to the extent

  that the complaint alleges that the therapy is unlawful on the basis that Viera is not licensed as a

  physical therapist.

  III      RES JUDICATA

           24.     Partial judgment should be granted for Defendants on all of GEICO’s causes of

  action on the grounds of res judicata. Defendant Quality recovered a judgment in state court with

  respect to 14 of the 30 claims that make up the subject matter of this lawsuit.



  5
      The state court judgment is attached as an exhibit to this motion.
                                                      -8-
Case 1:18-cv-20101-JEM Document 84 Entered on FLSD Docket 03/28/2019 Page 10 of 23



           26.    Under the doctrine of res judicata, a judgment on the merits rendered in a former

   suit between the same parties or their privies, upon the same cause of action, by a court of

   competent jurisdiction, is conclusive not only as to every matter which was offered and received

   to sustain or defeat the claim, but as to every other matter which might with propriety have been

   litigated and determined in that action. Fla. Dep't of Transp. v. Juliano, 801 So.2d 101, 105 (Fla.

   2001)

           27.    In order for a suit to serve as a bar against a later one, four elements must be shown:

   (1) identity of the thing sued for; (2) identity of the cause of action; (3) identity of persons and

   parties to the action; and (4) identity of the quality of the persons for or against whom the claim is

   made. Topps v. State, 865 So.2d 1253, 1255 (Fla. 2004).

           28.    The test in deciding if the "thing sued for" and the "cause of action" is the same is

   determined by the evidence. Infra. In other words, res judicata applies if the testimony produced

   in the second case is essentially the same as that which was, or would have been required to be,

   presented in the first action. Gordan v. Gordan, 59 So.2d 40, 44 (Fla. 1952); See also Albrecht v.

   State, 444 So.2d 8, 12 (Fla. 1984) superseded by statute on other grounds as stated in Bowen v.

   Fla. Dep't of Envtl. Regulation, 448 So.2d 566 (Fla. 2d DCA 1984).

           29.    The test for res judicata is met. The parties are the same where Quality recovered

   a judgment against Plaintiffs, GEICO General Insurance Co., GEICO Indemnity Co., Gov’t

   Employees Ins. Co.6 Although the other co-Defendants were not parties in the state action, they

   are in privity as officers and employees of Quality.




   6
    Although Plaintiff GEICO Casualty Co., was not a party in the state court action, GEICO Cas.
   Co., is in privity with the other GEICO plaintiffs.
                                                       -9-
Case 1:18-cv-20101-JEM Document 84 Entered on FLSD Docket 03/28/2019 Page 11 of 23



           30.       Likewise, the "cause of action" and "the thing sued for" is the same. GEICO could

   have litigated the predicate acts of fraud, that are asserted here, as defenses to the state court action,

   and the evidence would have been same.

   IV.     MATERIALITY

           31.       Judgment should be granted for Defendants on GEICO’s causes of action for

   common law fraud and under RICO for failure to allege facts that tend to show that up-coding and

   listing the incorrect treating supplier in Box 31 of the billing statements are misrepresentations of

   material fact.7

           32.       At common law, a matter is material only in two instances. Infra. The first is where

   “a reasonable man would attach importance to its existence or nonexistence in determining his

   choice of action.” Infra. The second is if “the maker of the representation knows or has reason to

   know that its recipient regards or is likely to regard the matter important in determining his choice

   of action ... .”8 Restatement (Second) of Torts § 538; See also Health Services Inc., v. Escobar, --

   -U.S.---, 136 S. Ct. 1989, 2002-03, 195 L.Ed.2d 348 (2016); J.P. Morgan Securities, LLC., v.

   Geveran Investments Ltd., 224 So.3d 316, 325 (Fla. 5d DCA 2017);

           33.       A misrepresentation of fact is not material where the decision maker assents with

   knowledge of the truth. Infra. As the Court in Escobar stated, but in the context of the False

   Claims Act, “if the Government pays a particular claim in full despite its actual knowledge that



   7
     To state a cause of action for common law fraud, a plaintiff must allege a misrepresentation
   concerning a material fact. Lance v. Wade, 457 So.2d 1008, 1011 (Fla. 1984) The standard is the
   same in a RICO action predicated on mail fraud. Neder v. United States, 527 U.S. 1, 119 S. Ct.,
   1827, 144 L.Ed.2d 35 (1999)
   8
      The rule is the same in contract law. See Restatement (Second) of Contracts, § 162(2) (“A
   misrepresentation is material if it would be likely to induce a reasonable person to manifest his
   assent, or if the maker knows that it would be likely to induce the recipient to do so.”)
                                                      - 10 -
Case 1:18-cv-20101-JEM Document 84 Entered on FLSD Docket 03/28/2019 Page 12 of 23



   certain requirements were violated, that is very strong evidence that those requirements are not

   material."9 Escobar, 136 S.Ct., at 2003; See also United States ex rel. Ruckh v. Salus Rehab., LLC,

   304 F. Supp. 3d 1258, 1264 (M.D. Fla. 2018) (relator failed to prove that the misrepresentations

   were material where "defendants delivered the services for which the governments were billed;

   the governments paid and continue to pay to this day despite the disputed practices, long ago

   known to all who cared to know.")

          (a) Up-coding

          34.     Judgment should be granted for Defendants’ on GEICO’s causes of action for

   common law fraud, and RICO, where the complaint fails to allege facts which show that up-coding

   is material where GEICO did not allege that even if the up-coding is cured, GEICO would still

   have denied the charge for the patient exams.10

          35.     United States, ex. rel., Petratos v. Genentech Inc., 855 F.3d 481 (3rd Cir. 2017)

   supports Defendants’ argument. There, the Court affirmed a dismissal of a relator's cause of action

   for failure to plead sufficient facts to establish materiality. The Court noted that the relator failed

   to allege that the government would not have reimbursed claims had the alleged deficiencies been

   cured. Id. at 940. The result in Petratos should be the same here.



   9
      The Court in Escobar also held that that statutory conditions for payment are not automatically
   material despite being labeled as such by the legislature. Escobar, 136 S.Ct., at 2003-04. Escobar's
   directive on this point is consistent with Florida pip statute where it provides that the parties can
   agree to what is, or what is not, material in the submission of claims. Infra. This is evident by the
   text. The statute provides that billing statements must be properly completed. § 627.736(5)(d).
   ""Properly Completed" means providing truthful, substantially complete, and substantially
   accurate responses as to all material elements to each applicable request for information or
   statement by a means that may lawfully be provided and that complies with this section, or as
   agreed by the parties." § 627.732(13), Fla. Stat. (emphasis added)
   10
       Of course, GEICO may argue that it would still have denied the charge on the basis that Dr.
   Keane falsified his findings, but this must be rejected based on forthcoming argument.
                                                       - 11 -
Case 1:18-cv-20101-JEM Document 84 Entered on FLSD Docket 03/28/2019 Page 13 of 23



           36.     GEICO, moreover, pled itself out of court where GEICO alleges that the initial

   examination reports on their face did not meet the criteria for the code. For example, GEICO

   alleges that the severity of the problems, as indicated in the reports, show that the patients presented

   problems of low severity, not moderate severity as required by the code, Doc. 65., ¶¶ 258-271; the

   code misrepresented time spent with patients where the reports reflect that the examinations did

   not require more than 15 minutes of face to face time with the patient, Id., ¶¶ 272-287; the exam

   reports reflect that the examinations did not meet the entire criteria of a “detailed” examination as

   required by the code, Id., ¶¶ 288-299; the examination reports reflect that it did not involve a low

   decision medical decision making as required by the code. Id. ¶¶ 300-328.11

           37.     Materiality looks to the effect on the likely or actual behavior of the recipient of the

   alleged misrepresentation. Escobar, 136 S.Ct., at 2003. Under this standard, the complaint fails

   based on what GEICO alleged. This is obvious. If up-coding is material, GEICO would have

   denied the charge under § 627.736(5)(b)1e., based on what the reports showed on their face. But

   despite this, GEICO paid the charge anyway when it didn’t have to.12

           38.     There is precedent on point. In United States v. Sanford–Brown, Ltd., 840 F.3d 445

   (7th Cir. 2016), the Court affirmed a judgment dismissing a false claims action where there was no

   evidence that the government's decision to pay would likely or actually have been different had it




   11
      GEICO also alleges that the charges for the follow up patient exams were up-coded. GEICO,
   on this point, alleges that the severity of the problems did not justify the code where the follow up
   exam reports indicate that the patients did not present problems of low to moderate severity, Id.,
   ¶¶ 357-371; the exam reports reflect that the examinations did not meet the criteria of the code
   where Keane did not take an expanded problem focused patient history; he did not conduct a
   problem focused examination; he did not engage in a medical decision of low complexity. Id., ¶¶
   372-381.
   12
      The pip statute permits the insurer to deny charges for upcoding. See § 627.736(5)(b)1.e.
                                                        - 12 -
Case 1:18-cv-20101-JEM Document 84 Entered on FLSD Docket 03/28/2019 Page 14 of 23



   known of violation. This is precisely the case here. GEICO pled that it knew of the violation (i.e.,

   upcoding), and yet, paid the charge.

          (b)     Box 31

          39.     Similarly, GEICO’s causes of action for fraud, and RICO, suffers from the same

   deficiency with respect to Dr. Keane being misrepresented in Box 31 of the billing statements as

   the treating supplier of the physical therapy. The complaint does not make a plausible case that

   this misrepresentation is about a material fact.

          40.     To state a case for materiality in this context, GEICO must allege facts that show

   that had it known that Viera was performing the therapy, GEICO would have denied the charges

   under § 627.736(1)(a)5.13 But once again, GEICO pled itself out of court. GEICO alleged facts

   that it knew that the therapy was being performed by Viera, not Dr. Keane. For instance, GEICO

   alleges that during the brief time in question, GEICO received billing statements from other

   medical facilities that represented over 950 hours of physical therapy, accounting more than

   $378,000, which represented that Keane himself was performing the therapy. Doc. 65; ¶¶ 198-204.

   In on example, GEICO alleges that it received billing statements from other medical facilities,

   including Quality, which represented that Keane performed 36 hours of physical therapy services

   in one day. Id., ¶ 212 (i). The complaint has several examples of the same thing. Id., ¶¶ 212(ii-

   viii). This, needless to pay, put GEICO on notice that Keane could not possibly be performing the

   therapy. GEICO also alleges that it sued Defendant Martinez in a prior case for the same billing




   13
       GEICO implies that if Viera was supervised, this would influence GEICO's decision. But that
   is not true. Supervised or not, massage is not payable; it makes no difference who performs it. See
   § 627.736(1)(a)5., Fla. Stat. ("Medical benefits do not include massage as defined in s. 480.033 ...
   regardless of the person, entity, or licensee providing massage ... .")
                                                       - 13 -
Case 1:18-cv-20101-JEM Document 84 Entered on FLSD Docket 03/28/2019 Page 15 of 23



   irregularities from another provider, Benefica Health Ctr. Corp., (“Benefica”). GEICO alleges

   that Martinez owned Benefica. Id., at ¶ 73-74 GEICO alleges that Garcia, who did the billing this

   case, was also employed at Benefica. Id., ¶ 75 GEICO alleges that Quality, like Benefica, billed

   for billing for physical therapy provided by unsupervised massage therapists. Id. at ¶¶ 79, 88.

   Against this back drop, GEICO clearly knew what was going on.

          41.     In light of the internal inconsistencies, the Court should reject GEICO’s bald

   assertion that misrepresenting Keane as the treating supplier is fraudulent. The law is that party is

   bound by assertions of fact in a pleading. Schott Motorcycle Supply Inc., v. American Honda,

   Motor Co., Inc., 976 F.2d 58, 61-62 (1st Cir. 1992) Factual allegations that are inconsistent with a

   party’s admissions should be rejected. Id. This principle applies here.

          42.     The Court, moreover, can infer that GEICO knew who was performing the therapy

   based on the fact that GEICO received the therapy records. This inference is also supported by

   the fact that GEICO did not allege that the records falsely represented that Keane performed

   therapy. Indeed, if the therapy records misrepresented that Keane performed the services, GEICO

   would have alleged this too. Thus, based on these inferences, it is clear that GEICO paid the

   therapy services knowing that they were performed by a masseuse. Hence, this is not a material

   fact. If it were, GEICO would have invoked § 627.736(1)(a)5 and denied the charges for the

   therapy.

          43.     Defendants contention is supported by In re Plavix Marketing, Sales Practice and

   Products Liability Litigation (No.II), v. Bristol Meyers Squibb Co., et. al., 332 F.Supp.3d 927 (D.

   N.J. 2017). There, the relator baldly alleged that the government would not have reimbursed the

   defendant had it been aware of the alleged false certification of cost effectiveness; but the relator

   also alleged facts that the government would have paid the claims anyway. Based on this internal
                                                      - 14 -
Case 1:18-cv-20101-JEM Document 84 Entered on FLSD Docket 03/28/2019 Page 16 of 23



   inconsistency, the Court dismissed the complaint for failure to allege a plausible case for

   materiality. Id., at 947-48. The result in Plavix should be the same here given the internal

   inconsistencies.

   IV.    FALSITY

          44.     Judgment should be granted for Defendants’ on all of GEICO’s causes of action

   the complaint with respect to the issue of whether Dr. Keane falsified his opinion. Generally, an

   opinion is not actionable for deceit. Mejia v. Jurich, 781 So.2d 1175, 1177 (Fla. 3d DCA 2001)

   But there is an exception. Infra. The exception, as stated in the restatement of law, provides that

   “[a] statement of opinion as to facts not disclosed and not otherwise known to the recipient may,

   if it is reasonable to do so, be interpreted by him as an implied statement that the facts known to

   the maker are not incompatible with his opinion.”14 Restatement (Second) Torts § 539(1)(a)

   (emphasis added); See also Mejia, 781 So.3d at 1177.

          45.     Applying the law, it is clear that the complaint is deficient on its face. GEICO did

   not allege material facts external to the records, which were unknown to GEICO, that are

   incompatible with Keane’s opinion, and that Keane knew of such facts. As evident by the

   complaint, the alleged falsity is based on the records that GEICO used to adjust the claims. This is

   obvious where GEICO alleged what Dr. Keane reported in each examination, and what he

   prescribed. GEICO also knew, based on the records it used to adjust the claims, the circumstances

   of the accidents; that the insureds, in some cases, did not go to the hospital. There is nothing to




   14
      In comments to subsection (1) of the Restatement (Second) of Torts under § 539, the restatement
   states that “a statement which, though in form an opinion upon facts not disclosed or otherwise
   known to their recipient, is reasonably understood as implying there are facts that justify the
   opinion or at least there are no facts that are incompatible with it.”
                                                        - 15 -
Case 1:18-cv-20101-JEM Document 84 Entered on FLSD Docket 03/28/2019 Page 17 of 23



   suggest here that Keane failed to disclose incompatible facts with his opinion, which he knew of,

   but were unknown to GEICO. See Restatement (Second) Torts § 539(1)(a)

          46.     Defendants’ position is supported by legal precedent. In United States v Paulus,

   894 F.3d 267 (6th Cir. 2018), the Court concluded that a doctor’s clinical judgment is actionable

   for deceit. The evidence showed that the government’s proof, which were external to the medical

   records, showed that the doctor saw one thing but wrote down another. Id. See also United States

   v. Persaud, 866 F.3d 371 (6th Cir. 2017) (facts external to the medical records supported jury’s

   finding that physician falsified his medical diagnosis)

          47.     In Graves v. Plaza Med. Ctrs., Corp., 276 F.Supp.3d 1335, 1341 (S.D. Fla. 2017),

   the Court determined there was a jury question on whether the doctor falsified his diagnosis where

   the relator did not limit her proof to expert testimony, and evidence, external to the records, created

   a question of fact regarding whether the physician falsified his diagnosis.

          48.     The Court in United States ex. rel. Polukoff v. St. Mark's Hospital, 895 F.3d 730

   (10th Cir. 2018) found that the complaint stated a cause of action for fraud where the plaintiff

   alleged facts, external to the provider's records, that indicated that the physician falsified his

   diagnosis.

          49.     The cases, cited hereinbefore, are consistent with principle that there must be

   incompatible facts with the speaker’s opinion that were unknown to the recipient. Restatement

   (Second) Torts § 539(1)(a) But the complaint here does not meet this standard; GEICO’s entire

   case is predicated on Defendants’ submissions. This is insufficient. See Infra.

          50.     Defendants’ argument is reinforced by Allstate Ins., Co., v. Advanced Health

   Professionals, P.C., 256 F.R.D. 49 (D. Conn. 2008). There, the Court dismissed the insurer’s

   RICO action where the insurer’s claim that the treating doctor’s falsified his clinical opinion was
                                                       - 16 -
Case 1:18-cv-20101-JEM Document 84 Entered on FLSD Docket 03/28/2019 Page 18 of 23



   solely based on the records that the insurer used to adjust the claims. Id. at 62. This is exactly the

   situation here.

   V.      CAUSATION

           51.       The allegations in support of GEICO’s causes of action for common law fraud,

   RICO and FDUTPA is deficient on causation. Although GEICO baldly asserts that it “relied” on

   the misrepresentations, Doc., 65, ¶¶ 413-420, this should be rejected. The complaint, as argued

   before, contains allegations that belie this.

           52.       To state a cause of action for common law fraud, a plaintiff must allege consequent

   injury acting in reliance on the representation. Johnson v. Davis, 480 So.2d 625, 627 (Fla. 1986);

   See also Mirken v. Wasserman, 5 Ca. 4th 1082, 1092 (1993) (“reliance is the mechanism of

   causation in an action for deceit.”)

           53.       To state cause of action under RICO and FDUTPA, a plaintiff must allege facts that

   show causation. Hennegan v. Arriola, 855 F.Supp.2d, 1354, 1361 (S.D. Fla. 2012); § 501.211(2),

   Fla. Stat.; Bridge v. Phoenix Bond & Indem. Co., 553 U.S. 639, 128 S.Ct. 2131, 170 L.Ed.2d 1012

   (2008); See also Restatement (Second) Torts, § 546.

           54.       A recipient’s knowledge, moreover, breaks the chain of causation.15 Bridge, 554

   U.S. at 658-59, 128 S.Ct., at 2144. Indeed, there is no causation where the recipient knows the




   15
       Although in Bridge, supra, the Court ruled that "reliance" need not be alleged to state a cause
   of action for mail fraud under RICO, Bridge must be understood in its proper context. Bridge still
   requires proof of reliance to establish causation, but a plaintiff is not necessarily required to prove
   that he, himself, relied on the misrepresentation. Proximate cause can be established in a situation,
   as in Bridge, where a third party is the recipient of the misrepresentation, and there a sufficient
   nexus between such reliance and the plaintiff's injury. In this case however, the recipient of the
   alleged misrepresentation is not a third party but instead GEICO; therefore, GEICO must prove
   that it relied on the alleged misrepresentations to establish causation.
                                                       - 17 -
Case 1:18-cv-20101-JEM Document 84 Entered on FLSD Docket 03/28/2019 Page 19 of 23



   truth or where the falsity is obvious. Besett v. Basnett, 389 So.2d 995, 998 (Fla. 1980); See also

   Norman v. Padgett, 125 So.3d 977 (Fla. 4d DCA 2013)

           55.    There is no causation here to speak of. The records that GEICO used to adjust the

   claims put GEICO on notice of the upcoding, who performed the therapy, Keane’s findings, and

   the circumstances of the underlying accidents.16

   VI.     SERVICES NOT RENDERED

           56.    Judgment should be granted for Defendants on all of GEICO’s causes of action

   where GEICO alleges that it received billing for services not rendered. The complaint states that

   "in many cases, the fraudulent services were never provided in the first instance." Doc., 65 ¶ 2

   (iv).

           57.    The Court should reject this bald statement. Conclusory allegations of fraud do not

   meet the heightened pleading standard under Rule 9(b). Allstate Ins. Co., v. Advanced Health

   Professionals, P.C., 256 F.R.D. 49 (D. Conn. 2008)

           58.    Contrary to GEICO’s naked assertion, the factual allegations tell a different story.

   The story is not that Defendants billed for services not rendered, but rather that the services were

   not medically necessary; charges were up-coded; Defendants’ concealed who performed the

   therapy; the medical directors did not perform their duties. There is nothing in the face of the




   16
      Indeed, it begs the question how GEICO could have relied on Dr. Keane's clinical judgment
   where GEICO now, for the first time, takes issue with the fact that Keane reported substantially
   the same complaints, gave the same therapy prescription, the patients did not go to the hospital,
   and that some of the accidents were nothing more than a minor "fender bender." GEICO was
   clearly in a position to deny the claims based on this, but GEICO chose not to.


                                                      - 18 -
Case 1:18-cv-20101-JEM Document 84 Entered on FLSD Docket 03/28/2019 Page 20 of 23



   complaint where facts are alleged, with particularity, that Defendants billed for services not

   rendered.

          59.     The facts here are analogous to the facts in Allstate Ins. Co., supra. There, the

   Court dismissed the insurer’s a RICO action where the insurer failed to allege, with particularity,

   what services were not rendered. Id. at 61. The result here should be the same.

          60.     Defendants note that although GEICO alleges that the Dr. Keane did not perform

   the patient exams because the results were phony, this is insufficient. To allege facts to establish

   falsity in this context, GEICO must allege facts, external to the medical records, that demonstrate

   the Keane did not perform the exams. Merely alleging that the diagnosis that Dr. Keane reported

   in each case is "phony" or "pre-determined," and therefore the exams were not performed, is

   insufficient. See Allstate Ins., Co., supra.

          61.     Defendants also have support from Gov’t Employees Ins. Co., v. Barron

   Chiropractic & Rehab., P.C., 2017 U.S. Dist. LEXIS 130278 (D. Mass. 2017) There, the Court

   denied the provider’s motion to dismiss where the insurer alleged that it obtained sworn statements

   that called into question the doctor’s diagnosis, and whether the services were performed. The

   facts alleged in Barron are not alleged here.

          62.     Finally, leave to amend should not be granted where the complaint was previously

   dismissed with leave to amend and the second amended complaint was filed after the parties

   completed discovery. Billard v. Rockwell Intern. Corp., 683 F.2d 51 (2nd Cir. 1982) GEICO is

   unable to cure the deficiency with a third amendment; if discovery produced evidence that services

   were not rendered, GEICO would have alleged it with particularity. See Id., at 61-62




                                                      - 19 -
Case 1:18-cv-20101-JEM Document 84 Entered on FLSD Docket 03/28/2019 Page 21 of 23



   VII.   THE CLINIC ACT

          63.     Judgment should be granted on all of Defendants’ causes of action based on

   Defendants’ alleged failure to ensure that Viera is adequately licensed for the level of care being

   provided; Defendants established that the therapy services were lawfully rendered despite the fact

   that Viera is not licensed as a physical therapist.17

          64.     Likewise, judgment should be granted on all of Defendants’ causes of action where

   GEICO alleges that Defendants Queral and Keane did not perform systematic reviews under §

   400.9935(1), Fla. Stat. GEICO’s entire case on this point is that Defendants could not have

   performed systematic reviews where Defendants did not correct the deficiencies in the billing

   statements, nor the alleged falsity in Keane’s reports. But, as established before, the deficiencies

   and Keane’s examination results are not misrepresentations of material fact as evident by the

   inadequacy of GEICO’s complaint.18

                                             CONCLUSION

          Based on the arguments above, Defendants’ request that Defendants’ motion for partial

   judgment on the pleadings be granted.




   17
       The Clinic Act requires that "[t]he medical director or the clinic director shall ... [e]nsure that
   all practitioners providing health care services or supplies to patients maintain a current active and
   unencumbered Florida license... [and] that all health care practitioners at the clinic have active
   appropriate certification or licensure for the level of care being provided." § 400.9935(1), Fla.
   Stat.
   18
       The law requires that a medical director shall "[c]onduct systematic reviews of clinic billings
   to ensure that the billings are not fraudulent or unlawful. Upon discovery of an unlawful charge,
   the medical director or clinic director shall take immediate corrective action." § 400.9935(1), Fla.
   Stat.
                                                        - 20 -
Case 1:18-cv-20101-JEM Document 84 Entered on FLSD Docket 03/28/2019 Page 22 of 23



                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of this document was filed and served

   through the CMS/EFC system on this 28th day of March 2019 to counsel of record on the attached

   service list.

                                       Respectfully Submitted,


                                              /s/Christian Carrazana
                                              Christian Carrazana, Esq.
                                              Fla. Bar No.: 188115
                                              CHRISTIAN CARRAZANA, P.A.
                                              P.O. Box 900520
                                              Homestead Florida 33090
                                              Tel No.: (786) 226-8205
                                              Email: christian@carrazana-legal.com
                                              Attorney for Defendants




                                                  - 21 -
Case 1:18-cv-20101-JEM Document 84 Entered on FLSD Docket 03/28/2019 Page 23 of 23



                                  SERVICE LIST

                    Case No. 18-20101-Civ-MARTINEZ/GOODMAN

   Lindsey R. Trowell, Esq.                 Max Gershenoff, Esq.
   John P. Marino, Esq.                     Barry I. Levy, Esq.
   Kristen L. Wenger, Esq.                  Steve Henesy, Esq.
   SMITH, GAMBRELL & RUSSELL, LLP           RIVKEN RADLER LLP
   50 N. Laura Street, Suite 2600           926 RXR Plaza
   Jacksonville Florida 32202               Uniondale, New York 11550
   Phone: (904) 598-6100                    Phone: (516) 357-3000
   Facsimile: (904) 598-6204                Facsimile: (516) 357-3333
   ltrowell@sgrlaw.com                      max.gershenoff@rivken.com
   jmarino@sgrlaw.com                       barry.levy@rivken.com
   kwenger@sgrlaw.com                       steve.henesy@rivkin.com




                                         - 22 -
